Citation Nr: 1734238	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the feet.

2.  Entitlement to service connection for a low back disability to include as secondary to peripheral neuropathy of the feet and/or broken left foot.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael Sullivan, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1994.

This case arises before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  During the pendency of this appeal, jurisdiction was moved to the RO in New York, New York.

In December 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been made and is associated with the claims file.

This case has been before the Board on two other occasions, in August 2014 and May 2016.

In May 2016 the Board reopened and remanded the previously denied claim for service connection for peripheral neuropathy of the feet.  As will be explained, further remand is again required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board is cognizant of the delay this remand will cause.  But it is also mindful that the remand confers on the appellant the right to compliance with that order.  See Steagall v. West, 11 Vet. App. 268, 271 (1998). 

In the present case, the Board acknowledges that a June 2016 VA examination was conducted to determine the nature, extent, and etiology of the Veteran's manifested peripheral neuropathy of the bilateral lower extremities.  However, in discussing the Veteran's medical history, the examiner noted that the inservice treatment records concerning the Veteran's 1994 hospital treatment 

... are not within VBMS but were reviewed in prior MHC examinations around 2000.  He was admitted for Alcohol induced delirium tremens per available notes.

See July 2016 VA Examination (C&P Examination) for Neurology, p. 3 (filed under Legacy Content Manager Documents).

The Board is unable to locate the precise notation referred to by the examiner.  Moreover, the service treatment records-which are now currently of record-reveal findings of bilateral lower extremities paresthesias in June 1994, when the Veteran was still on active service.  See Service Treatment Records from 1994-5, p. 7 (rec'd 5/08/2013).  The examiner did not note this finding in the summary of the entry referenced in the examination report.  

In addition, the record contains two lay witness statements that attest to the Veteran's foot problems, including difficulty walking, trouble with balance, cramping and numbness in his feet since 1991 and 1994.  These statements were proffered in December 2001, but were also not discussed by the VA examiner.  Of particular importance is the statement of the Veteran's spouse, who attests that, for the last ten years (or, since 1991), she has observed the Veteran's toenails to turn black and blue from stubbing his toes and not feeling it.  See Witness Statement: difficulty walking since 1994; Witness (Spouse) Statement.

Given the foregoing, the Board finds it must again remand this claim.  See Stegall, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

Finally, the Board notes that the record reflects VA hospitalization at VA Medical Center (MC) Northpoint as early as 1994.  These records are not present in the claims file.  An attempt should be made to obtain them, since such treatment would have been within a year following the Veteran's discharge from active service. 

Regarding the Veteran's claim for a low back disability to include as secondary to peripheral neuropathy of the feet, as the Veteran's claim for service connection for a low back disability is inextricably intertwined with his claim for peripheral neuropathy being remanded herein, the Board will again defer decision on the matter.  Similarly, the Board also defers decision on the Veteran's claim for TDIU.  See Henderson v. West, 12 Vet. App. 11 (1998), Citing Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is directed.

1.  Make all attempts to obtain VA treatment records concerning the Veteran from 1994 to 2003.  In particular, obtain all inpatient and outpatient treatment records from the VA Medical Center (MC) in Northport, NY, from 1994 to 2003.  Ask the Veteran's representative for assistance if necessary.  Document all efforts to obtain these records and advise the Veteran and his representative of these efforts.  If the records cannot be obtained, inform the Veteran and his representative and give them an appropriate time period to obtain and submit them.  

2.  After #1 has been complete, return the June 2016 VA examination for Neurology to the examiner who conducted it for a records review consistent with the paragraphs below.  If the examiner cannot be located or the AOJ finds it appropriate to do so, schedule a records review examination with another appropriate specialist to determine the etiology of the Veteran's neurological impairment, claimed as peripheral neuropathy of the feet.  The claims folder, a copy of this REMAND, the lay witness statements referenced above, and the Veteran's testimony before the below-signed ALJ must be made available to the examiner for review in conjunction with this examination.  The examiner must review the claims folder-to include the service records received in May 2013, along with any other service records that have been received since then-in conjunction with the records review and this fact must be noted in the accompanying medical report.

The examiner is asked to answer the following question.

Is it as likely as not (i.e. a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the feet disability had its onset during or is in any other way related to the Veteran's active service.  

The examiner is specifically asked to comment on the following:

i. Service treatment records dated in 1994 showing bilateral extremities paresthia (see Service Treatment Records from 1994-5, p. 7 (rec'd 5/08/2013),
ii. Lay Witness' statements dated in December 2001 showing bruising in the toes from 1991 (ten years prior to the 2001 statement) and foot problems, including difficulty walking, trouble with balance, cramping and numbness in his feet since 1991 and 1994 (see Witness Statement: difficulty walking since 1994 and Witness (Spouse) Statement (both received in 12/21/2001), and 
iii. The Veteran's December 2013 testimony before the undersigned ALJ, that his neurological impairment of the feet had their onset during active service and could be related to the wearing of combat boots including his duties as a soldier carrying heavy gear and equipment on hikes and patrols while wearing combat boots (see December 2013 Video Hearing Transcripts, p. 12-3 (filed on Legacy Content Manager Documents, marked rec'd 2/4/2014). 

A complete rationale for all opinions reached must be provided. 

Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




